Citation Nr: 0517968	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal. 

A Board decision dated November 2003 found that the veteran 
had submitted new and material evidence to reopen his claim 
for entitlement to service connection for a psychiatric 
disability.


FINDING OF FACT

The veteran's psychiatric disability began more than one year 
after he completed his active service, and the psychiatric 
disability is not the result of a disease or injury in 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's September 1977 enlistment examination report 
indicated clinically normal neurologic and psychiatric 
systems.  According to the veteran's medical history report 
at the time, he never had and did not presently have any 
depression or excessive worry, or nervous trouble of any 
sort.  The veteran's December 1978 discharge examination 
indicated clinically normal neurologic and psychiatric 
systems.

In April 1992, the Naval Discharge Review Board issued a 
decision, which upgraded the character of the veteran's 
discharge to Discharge Under Honorable Conditions.  The 
veteran was originally discharged in December 1978 under 
Other Than Honorable Conditions/Good of the Service (Escape 
Trial).  Naval Discharge Review Board documents showed that 
the veteran had 83 days of unauthorized absences during his 
period of active service.  The veteran stated that he 
underwent a neuropsychiatric evaluation (NPE) in conjunction 
with his discharge.  However, the evaluation was not in his 
medical record.  A Social Security Administration (SSA) Award 
letter, dated November 1987, was included among the Naval 
Discharge Review Board documents.  The letter stated that the 
veteran's period of disability began January 1, 1979.  The 
SSA determined that this was the date when the veteran's 
condition first prevented him from doing substantial gainful 
work.

VA outpatient treatment records dated February 1999 indicated 
that the veteran was examined for a psychiatric and 
medication review.  The veteran indicated that his medication 
was working, his sleeping was good, and his racing thoughts 
were less. He denied auditory and visual hallucinations.  He 
indicated paranoid ideations.  The VA examiner rated his 
depression as a "2" on a scale of 10, ten being the worst.  
The examiner diagnosed the veteran with bipolar I disorder.  
April 1999 VA records showed a diagnosis of bipolar I 
disorder, with the same subjective and objective findings as 
in the February 1999 exam.  In July 1999, VA treatment 
records indicated that the veteran was again diagnosed with 
bipolar I disorder, with the same subjective and objective 
findings as in the February 1999 exam.  However, July 1999 
records also indicated that the veteran reported the feeling 
of racing thoughts.

In August 1999, the RO denied service connection for a 
bipolar I disorder because the evidence of record did not 
establish that this condition was either incurred or 
aggravated in active service.

In November 2000, the veteran sought to reopen his claim for 
service connection for a chronic acquired psychiatric 
disease.  In December 2000, documentation and medical record 
evidence was submitted by the SSA.  The RO requested SSA 
records used to determine whether the veteran was disabled 
from January 1, 1979, as reported on the SSA Award letter 
dated November 1987.

SSA records included a treatment report dated May 1987.  The 
report indicated that the veteran had an extended history of 
substance abuse.  The veteran was admitted to Bay Medical 
Center on numerous occasions in 1982 for alcohol and drug 
abuse.  The diagnoses were alcohol and polydrug abuse.  In 
1984, he was hospitalized for an overdose of antabuse in a 
suicide attempt.  He was briefly admitted to a psychiatric 
ward in 1984 for attempted suicide.  In April 1987, the 
veteran was admitted into a psychiatric unit for having 
suicidal thoughts.  At that time, he was placed on medication 
and diagnosed as having a manic depressive illness.  Upon 
examination, the veteran's affect was flat and his mood 
depressed.  He was extremely anxious and fearful.  He had not 
taken other than his prescribed medications for one and a 
half months.  The May 1987 report concluded with a diagnosis 
by private physician Dr. P. C. and other examiners.  The 
veteran was diagnosed with bipolar affective disorder, 
unspecified, and mixed drug abuse, episodic.  Dr. P. C. and 
the other examiners concluded that the fact that the veteran 
responded so well to current medication and course of 
treatment indicated that he might have had an underlying 
psychiatric problem which had been masked for a number of 
years due to his abuse of substances.

The veteran was given a mental status examination in January 
1988.  He had difficulty concentrating and comprehending even 
the simple questions.  He felt subdued and anxious, and 
admitted having suicidal thoughts.  He denied any delusions 
or hallucinations.  He was diagnosed was bipolar affective 
disorder, atypical, and major affective disorder, depressed, 
atypical.  A May 1988 treatment record showed a diagnosis of 
bipolar affective disorder, unspecified, and mixed drug 
abuse, episodic.  A September 1988 treatment record indicated 
a diagnosis of bipolar affective disorder, mixed type, and 
agoraphobia with panic attacks.

Various private physicians diagnosed the veteran with 
alcoholism and drug abuse between June 1982 and March 1984.  
A September 1990 treatment report indicated that the veteran 
had passive/aggressive personality traits, and bipolar 
disorder, mixed state.  In an October 1991 treatment record, 
the veteran was observed with a depressed mood, and was 
extremely despondent.  He admitted having suicidal ideations.  
His extreme fear was that he might lose control of himself 
and become aggressive toward other people.  He was diagnosed 
with atypical bipolar disorder, depressed.  In October 1994, 
the veteran was given a psychiatric examination.  The veteran 
related that he believed that he had a nervous breakdown 
during boot camp. Objective findings indicated hallucinatory 
activity and paranoid symptoms.  He was highly anxious and 
agitated, but not depressed.  His multiaxial assessment 
indicated atypical bipolar (Axis I), schizotypal personality 
disorder (Axis II), and nothing was indicated for either Axis 
III or Axis IV.  His global assessment for functioning (GAF) 
score was 48.

VA outpatient treatment records dated February to July 1999 
show treatment for the veteran's psychiatric disorder and a 
diagnosis of bipolar I disorder.

A November 2000 letter from the veteran's representative 
noted that a Social Security Award letter stated the 
veteran's period of disability began in January 1979 and 
contends this indicates the veteran's psychiatric disorder 
was diagnosed to a compensable degree within one year of 
discharge.

In a May 2001 rating decision, the veteran's claim for 
entitlement to service connection for bipolar disorder was 
denied because there was no evidence that the veteran was 
diagnosed with bipolar disorder while on active duty or 
within one year of his discharge.

VA outpatient records from January 2001 indicated that the 
veteran was doing well with his medication.  He had paranoid 
thoughts about people, and described feelings of impending 
doom.  His racing thoughts were not too bad, and he denied 
auditory and visual hallucinations.  His depression was a "3" 
on a scale of 10, ten being the worst.  The diagnosis was 
bipolar I disorder.  VA outpatient records from April 2001 
through March 2002 also showed that the veteran was also 
diagnosed with bipolar I disorder, and he had similar 
feelings of depression.

In January 2002, the veteran's representative requested that 
the RO obtain psychiatric records from Great Lakes Naval 
Training Center for the period the veteran was assigned.  A 
response from the Great Lakes Naval Training Center indicated 
that no psychiatric or other inpatient clinical records were 
found on the veteran.

At his January 2005 VA examination, the veteran reported that 
he volunteered to go to the Navy in December 1977 and did his 
basic training at Great Lakes and trained there as an 
electrician.  He indicated that he was stationed the entire 
time at Great Lakes while in the Navy.  He reported that he 
was given "experimental medications" while he was in the 
Navy and he believed that his had caused him to have some 
behavioral problems.  The examiner noted that there was no 
record of anything like this being done in his C-file or 
medical records.  The veteran reported that he went on 
several unauthorized absences, as he did not feel as if he 
fit in.  The examiner noted that records at the time agree 
with his multiple unauthorized absences stating that he was 
drinking alcohol and using marijuana during that time.  The 
veteran agreed that he was using drugs and he also believed 
he felt paranoid and fearful of others during that time.  He 
was eventually given a less than honorable discharge, which 
was later changed to a general discharge.  He was separated 
from the Navy in December 1978.  He reported that from 1978 
to 1987 he was essentially homeless for much of this time and 
"transient".

The examiner indicated that the veteran's records state that 
the veteran had a relationship with a woman for five years 
and indicated he worked for only about a month during this 
period of time.  He eventually felt increasingly depressed 
and suicidal.  He reported he was paranoid during this time 
and admitted abusing alcohol and marijuana primarily, but 
also using several other drugs.  He indicated that he was 
finally admitted to Hurley Hospital in 1987 for treatment for 
suicidal ideation and had received psychiatric treatment 
since that time.  The veteran indicated that he was on Social 
Security Disability since 1987 for his psychiatric condition 
and had only worked briefly in a few part time jobs since 
that time, but had not worked at all in many years.

The veteran admitted to extensive use of alcohol and 
marijuana back when he was in the Navy and after that period 
of time.  He reported he quit drinking the alcohol and using 
drugs seven years ago and had been attending AA meetings 
since that time.  He also admitted to the abuse of 
amphetamines and heroin on and off over the years.  

The veteran admitted to extensive substance abuse as part of 
his problem when he was getting treatment.  He stated that 
much of his treatment was related to depressive symptoms and 
suicidal ideation.  He estimated being hospitalized three to 
four times in the past and had not been hospitalized since 
1990.  He indicated that he was being followed at the Saginaw 
VAMC and had been seeing a doctor there since November 1997.  
He was taking Olanzapine, Lithium, Zoloft, and Xanax.  

The veteran reported that he had a brother who had 
schizophrenia and his father had a significant history of 
alcohol use.  

The examiner believed that the most reasonable diagnosis from 
the veteran's psychiatric symptoms over the years was 
schizoaffective disorder.  His records document clear periods 
of mania and depression.  He also endorses symptoms of 
paranoia and psychosis at other times without mood disorder.  
This time, course of symptoms and related disabilities 
consistent with schizoaffective disorder.  The examiner noted 
that it was difficult to say when the veteran's symptoms 
started given his history of alcohol and marijuana abuse.  He 
reported being paranoid and given "experimental medications 
while in the Navy."  However, there were no naval records of 
psychiatric treatment or any other evidence of psychiatric 
care immediately after the service.  There was also admitted 
significant history of alcohol and marijuana abuse during 
this time.  The examiner noted that therefore precise time of 
onset of his symptoms was unclear.  There was no clear 
clinical evidence that the veteran had schizoaffective 
disorder within one year of the separation from the service.  
There was clear clinical evidence of marijuana and alcohol 
abuse, which could account for most of his symptoms during 
this time.  It was possible that he had a disorder at this 
time, but the examiner believed it was not at least as likely 
as not that this disorder was a result of a disease or injury 
or other incident in the service.  There was no evidence of 
trauma or symptoms of posttraumatic stress disorder (PTSD).  
The examiner noted that it was very possible that the 
veteran's problems in the service immediately after all 
stemmed from his problems with alcohol, marijuana, and other 
drugs of abuse.  The Axis I diagnoses included 
schizoaffective disorder; history of alcohol dependence; and 
history of marijuana, amphetamine, and opiate abuse.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

After the veteran his claim to reopen his claim for service 
connection for a psychiatric disability, in February 2002 the 
RO notified the appellant of the information and evidence not 
of record that is needed, the information and evidence that 
the VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claims for service connection for diabetes mellitus and 
chronic renal failure.  The letters informed the appellant of 
what the evidence must show to establish entitlement to the 
benefits he wanted.  

The appellant was informed that he had one year from the date 
of the letter to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the February 2002 letter was sent, a rating decision 
was issued in September 2002 followed by a statement of the 
case in October 2002.  A Board decision dated November 2003 
found that the veteran had submitted new and material to 
reopen his claim and the Board remanded the claim for further 
development to include obtaining any outstanding service 
personnel and medical records and to schedule a VA 
examination.  The RO sent the veteran a letter in March 2004.  
This letter asked the veteran to provide any additional 
evidence or information pertaining to his claim.  The veteran 
was afforded a VA examination in January 2005 and a 
supplemental statement of the case was issued in April 2005.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The preponderance of the evidence is against entitlement to 
service connection for a psychiatric disability.  Service 
medical records are negative for treatment or diagnosis of a 
psychiatric disability or related symptoms.  Furthermore, 
although the veteran's Social Security Award letter states 
that his period of disability began in January 1979, there 
are no medical reports of psychiatric disability dating 
earlier than 1982.  The 1982 records pertain to treatment for 
alcohol and polydrug abuse and there is no medical evidence 
of a bipolar diagnosis until 1987.  

The January 2005 VA examiner opined that there was no clear 
clinical evidence that the veteran had schizoaffective 
disorder within one year of the separation from the service.  
There was clear clinical evidence of marijuana and alcohol 
abuse, which could account for most of his symptoms during 
this time.  It was possible that he had a disorder at this 
time, but the examiner believed it was not at least as likely 
as not that this disorder was a result of a disease or injury 
or other incident in the service.  There was no evidence of 
trauma or symptoms of posttraumatic stress disorder (PTSD).  
The examiner noted that it was very possible that the 
veteran's problems in the service immediately after all 
stemmed from his problems with alcohol, marijuana, and other 
drugs of abuse.  

As the record shows no psychiatric disability until over a 
year after separation from service and includes no competent 
medical opinion relating the veteran's current psychiatric 
disability to service, a preponderance of the evidence is 
against the claim.  The benefit of the doubt doctrine is not 
for application, and entitlement to service connection must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


